Citation Nr: 0313223	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from January 1951 to September 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, that denied the above claims.

This matter was previously before the Board in June and 
September 2001, when it was remanded for additional 
development.  The requested development having been completed 
to the extent possible, the case is returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran died on January [redacted]
, 2000.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to or as a consequence of acute B 
cell leukemia.

3.  Cardiopulmonary arrest and acute B cell leukemia did not 
have their onset during active service or result from disease 
or injury in service.

4.  Asbestosis did not cause or contribute to the veteran's 
death.

5.  At the time of the veteran's death, he was not service 
connected for any disability.

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

2.  The appellant is not entitled to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. § 3501(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant  was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
February 2000 rating decision, March 2000 Statement of the 
Case (SOC), June and September 2001 Board Remands, and March 
2003 Supplemental Statement of the Case (SSOC).  She was 
specifically told about the requirements to establish service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance benefits 
and of the reasons that the evidence in her case was 
inadequate.

The RO also informed the appellant of the enactment of the 
VCAA and requested information from her to support her claims 
in letters dated in November 2001 and August 2002, at which 
time VA further informed her of which information and 
evidence she was to provide to VA and which information and 
evidence VA would obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was told that VA 
would assist her in obtaining evidence, but it was her 
responsibility to help by identifying records and providing 
releases.  Therefore, VA has no outstanding duty to inform 
her that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records.  Pursuant to the Board's Remands, the RO contacted 
the appellant requesting that she identify and provide 
releases for the veteran's treatment records, including from 
the "Medical Center Shoals" and W.S. Hamer, Jr., M.D.; 
however, the appellant did not respond.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no indication of 
any additional relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
appellant's claim.  As explained below, the veteran died from 
causes that have not been shown to be etiologically related 
to his periods of active service.  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002); Wells v. Principi, No. 02-7404, 2003 
U.S. App. LEXIS 8073 (Fed. Cir. April 29, 2003).  The service 
medical records are negative for any complaints or findings 
of a cardiovascular disorder or leukemia.    

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.


II.  Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease and leukemia 
may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a);  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran died on January [redacted]
, 2000.  The Certificate of 
Death sets forth that the immediate cause of his death was 
cardiopulmonary arrest due to or as a consequence of acute B 
cell leukemia.  The manner of death was by natural causes and 
an autopsy was not performed.

Prior to his death, the veteran was not service connected for 
any disability.  The appellant argues that service connection 
is warranted for the veteran's cause of death because he 
incurred asbestosis as a result of service and this condition 
contributed to his death.

Service personnel records show that the veteran served on 
board the U.S.S. Edward L. Shea during his period of service 
with the Navy.  A review of the veteran's service medical 
records show that there were no complaints or findings of 
cardiovascular disease, leukemia, or a pulmonary disorder 
during active service.  

On entrance examination in August 1944, there was evidence of 
displacement or rotation of the heart to the right side.  The 
impression was dextro-rotated heart.  X-ray examination of 
the chest was negative.  The veteran was found to be 
physically qualified for duty.

On separation examination in June 1946, the respiratory 
system, bronchi, lungs, and pleura were normal.  
Photofluorographic chest examination was negative.  The 
cardiovascular system and heart were normal.  The associated 
chest X-ray report shows that lung fields were clear.  Blood 
pressure was 118/70.  The only abnormality was a 
dextrocardia.  The veteran was found to be physically 
qualified for discharge from Naval service.

On separation examination in August 1952, clinical 
evaluation, including of the lungs and chest, were normal.  
Blood pressure was 110/70.  The associated report of medical 
history, also dated in August 1952 and completed by the 
veteran, shows that he indicated that he had never had 
shortness of breath, pain or pressure in the chest, or 
chronic cough.  

During VA hospitalization from April to May 1955, physical 
examination revealed the chest was clear and X-rays confirmed 
a normal chest, except for situs inversus.  The diagnosis, in 
pertinent part, was situs inversus with dextrocardia, 
untreated, unimproved.

In support of her claim, the appellant submitted a letter 
from W.S. Hamer, Jr., M.D., dated in January 2000, which 
indicated that the veteran was a patient and that he had been 
diagnosed with asbestosis by a computed tomography (CT) scan 
of the chest.  An attached radiology report dated in November 
1999 shows that the lungs, pleura, and osseous structures 
were normal.  CT scan of the chest without contrast showed 
granulomatous calcification of in the hilar region.  There 
was no evidence of hilar or mediastinal mass.  There was a 
small amount of pleural thickening in the right hemithorax 
posteriorly.  There were no specific lung abnormalities 
identified, and no infiltrates or lesions demonstrated.  
Minimal arteriosclerosis was present.  Pertinent diagnoses 
included arteriosclerosis and total situs inversus.

The appellant does not contend, nor does the evidence show, 
that service connection is warranted on the theory that the 
veteran's cardiopulmonary arrest due to acute B cell leukemia 
developed during his period of active service.  His service 
medical records show no treatment for such a condition.  The 
earliest medical evidence of record of such a condition was 
the death certificate in January 2000, many years after his 
discharge from service, and there is no evidence relating 
this condition to any in-service disease or injury. 

As there is no medical evidence of in-service occurrence or 
aggravation of cardiopulmonary arrest due to acute B cell 
leukemia, and as there has been no medical evidence of a 
nexus between an in-service injury or disease and the 
veteran's cause of death, entitlement to service connection 
for the cause of the veteran's death on a direct basis must 
be denied.  See Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet App. at 346.

As to establishing entitlement to service connection for the 
cause of the veteran's death on a secondary basis, shown to 
be proximately due to, or the result of asbestosis, the Board 
recognizes the appellant's assertions that the veteran was 
exposed to asbestos during his period of service on board the 
U.S.S. Edward L. Shea.  However, assuming, without deciding, 
that asbestosis was incurred during active service, there is 
no competent evidence of record linking asbestosis to the 
veteran's death.  As noted above, the death certificate lists 
cardiopulmonary arrest as a consequence of acute B cell 
leukemia as the cause of his death.  There was no indication 
in this document that asbestosis was implicated in the 
veteran's death. 

Regardless, although Dr. Hamer indicated that he had 
diagnosed the veteran to have asbestosis, the accompanying CT 
scans contained no diagnosis of asbestosis.  It is not 
entirely clear that the veteran actually had asbestosis 
during his lifetime, and even if he did, there was no 
indication that it played any role in his death.

The Board acknowledges the appellant's sincere belief that 
the veteran's death was somehow related to his period of 
service; however, as a layperson, she is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefits sought, entitlement to service connection for the 
cause of the veteran's death is not warranted.  38 C.F.R. 
§§ 3.102, 3.312 (2002).  There is no doubt on this matter 
that could be resolved in the appellant's favor.


III. Dependents' Educational Assistance
benefits under Chapter 35, Title 38, United States Code

The legal criteria specify that a surviving spouse or child 
of a veteran is eligible for Dependents' Educational 
Assistance benefits under Chapter 35 if he or she meets 
particular criteria, and if the death of the veteran upon 
whom his claim is based is attributed by VA to a service-
connected or service-incurred disability. 38 U.S.C.A. §§ 
3501(a), 3512; 38 C.F.R. § 21.3021(a) (2002).  The claim 
before the Board is based on a presumption that service 
connection has been granted for the veteran's death.  
However, in view of the Board's decision that service 
connection is not warranted for the veteran's death, the 
Board is without authority to grant the benefit sought on 
appeal.  The United States Court of Appeals for Veterans 
Claims has held that where, as in the appellant's case, the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

